Exhibit 10.1

Execution Version

 

 

uniQure biopharma B.V.

Paasheuvelweg 25a

1105BP Amsterdam

The Netherlands

 

26 July 2017

 

VIA E-MAIL AND BY OVERNIGHT COURIER

 

Chiesi Farmaceutici S.p.A.

Via Palermo, 26/A

43122 Parma

Italy

Attention: CEO

Copy to: Corporate Development, Head and General Counsel

 

 

Gentlemen:

1.



Agreement

I am writing to confirm the terms and conditions on which uniQure biopharma B.V.
(“uniQure”) and Chiesi Farmaceutici S.p.A. (“Chiesi”) (together, the “Parties”,
each a “Party”) have agreed to terminate the agreement (as better defined below)
between them relating to a certain gene therapy product including an AAV5 Vector
containing a certain human Factor IX gene (or part thereof) construct for the
treatment of hemophilia B in humans (the “Product”).  As part of that agreement,
Chiesi has agreed that it will undertake a smooth and orderly transfer, pursuant
to the terms of paragraph 5.1 below, of all activities relating to the
development or other exploitation of the Product currently being undertaken by
Chiesi, to uniQure (the “Transfer”) and that the termination agreement between
the Parties relating to Glybera dated 19 April 2017 (the “Glybera Termination
Agreement”) will be amended as provided in this letter agreement.



EMEA: 1133572-1

 

--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 2

 

2.



Termination

2.1



The Parties have mutually agreed to terminate the Co-Development and License
Agreement dated 29 April 2013 between uniQure and Chiesi (the “Agreement”).
 Subject to paragraph 2.4 and ‎5.1 of this letter agreement, each Party
acknowledges and agrees that the Agreement shall terminate in their entirety and
shall be of no further force and effect (the “Termination”), on ___ July 2017
(the “Termination Date”).

2.2



Chiesi hereby represents and warrants to uniQure that, to its knowledge and as
of the Termination Date, no Chiesi Technology is incorporated into the Product,
or is required for the development, manufacture, commercialisation or other
exploitation of the Product in or outside the Territory (the “IP
Warranty”).  Chiesi hereby absolutely, unconditionally and irrevocably,
covenants and agrees to uniQure, its Affiliates and its and their licensees,
assigns and successors in interest (each a “uniQure Party”) that Chiesi will not
and it will procure that its Affiliates and licensees will not, directly or
indirectly, assert any Chiesi Technology or bring, initiate, continue, maintain
or issue any claim, cause of action or proceeding (at law, in equity, in any
regulatory proceeding or otherwise) against any uniQure Party, whether as a
claim, cross-claim, counterclaim or otherwise, in each case with respect to the
development, manufacture, commercialisation or any other exploitation of the
Product by any uniQure Party in or outside the Territory, except to the extent
uniQure breaches Section 6.2 of this letter agreement (each such claim, cause of
action or proceeding, a “Released Claim”).  If Chiesi breaches this Section ‎2.2
by bringing, initiating, continuing, maintaining or issuing any Released Claim,
then Chiesi shall indemnify such uniQure Party against all Losses it incurred in
defending such Released Claim, except to the extent uniQure breaches Section 6.2
of this letter agreement (the “IP Indemnity”). Each uniQure Party is a
beneficiary to the provisions of this Section 2.2 and is entitled to the rights
and benefits hereunder and may enforce such provisions as if it were a party
under this letter agreement, except for uniQure’s and its Affiliates’ licensees
which may only enforce such provisions through uniQure.  

2.3



For the avoidance of doubt and except to the extent uniQure breaches Section 6.2
of this letter agreement, if there is a breach of the IP Warranty: (a) uniQure
shall not have a right to recover any Losses incurred as a result of such breach
under the IP Warranty, to the extent any uniQure Party has been fully
compensated for such Losses under the IP Indemnity, and (b) no uniQure Party
shall have a right to be compensated for any Losses incurred as a result of such
breach under the IP Indemnity, to the extent uniQure has fully recovered such
Losses under the IP Warranty. 

2.4



The following terms of the Agreement shall survive the termination of the
Agreement on the Termination Date:  Article 1, Section 6.1 (subject to the terms
of Section 12.5(i)), Section 7.2, Section 7.3, Section 9.1, Section 10.1,
Section 10.2, Section 10.7, Section 11.5, Sections 12.5(a), 12.5(h), 12.5(i);
Article XIII, Article XIV, and Article XV. For the avoidance of doubt, all other
terms, provisions, rights and obligations under the Agreement are, and shall be
deemed to be, terminated and of no further force or effect as of the Termination
Date. 

3.



Payments

3.1



As a full and final settlement of all sums owed and payable by Chiesi to uniQure
under Article VIII of the Agreement (excluding the amounts due in invoice number
2017.3007 dated May 1, 2017 for EUR ** (** Euros) invoice number 2017.3004-b
dated July 25, 2017 for EUR ** (** Euros) provided to Chiesi by uniQure, which
notwithstanding paragraph 6.2 of this letter agreement, Chiesi will pay in
accordance with the Agreement) Chiesi shall owe EUR ** (** Euros) to uniQure to
be satisfied in accordance with paragraph 3.2 of this letter agreement.





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 3

 

3.2



The parties agree that the Base Amount, the Patient 1 Amount and the Patient 2
Amount (each as defined in the Glybera Termination Agreement) shall be due as of
the Termination Date and that Chiesi shall be entitled to withhold EUR ** (**
Euros) from the amount otherwise payable pursuant to paragraph 3.1 of this
letter agreement. For the avoidance of doubt, as a result of such set off,
Chiesi hereby waives and releases uniQure in full from any further payment
obligations of uniQure with respect to the Base Amount, the Patient 1 Amount and
Patient 2 Amount. Chiesi shall pay the balance of the amount due to uniQure (EUR
**), (** Euros) without any deduction, to the bank account specified by uniQure
within 15 (fifteen) days of the Termination Date and after having received from
uniQure one (1) final invoice for the remaining period till the Termination Date
pursuant to the form attached as Exhibit 3 hereto.

3.3



All amounts due under this Section 3 are exclusive of any Value Added Tax
(which, if applicable, shall be payable by Chiesi in addition to such amounts
due upon receipt of a valid Value Added Tax invoice).  All amounts due under
this Section 3 shall be made without any deduction or withholding for or on
account of any tax unless such deduction or withholding is required by
Applicable Laws, in which case the sum payable by Chiesi shall be increased to
the extent necessary to ensure that, after the making of such deduction or
withholding, uniQure receives and retains (free from any liability in respect of
any such deduction or withholding) a net sum equal to the sum it would have
received had no such deduction or withholding been made or required to be
made.  If uniQure subsequently receives a credit for such deduction or
withholding it shall forthwith pay the amount of such credit to Chiesi.  No
credit shall have been received by uniQure unless it shall have relieved uniQure
of a present obligation to pay tax.

4.



Glybera Termination Agreement

4.1



Each Party acknowledges and agrees that, with effect from the Termination Date,
the Glybera Termination Agreement is amended as follows:

(a)



subparagraph 3 of the third paragraph of Section 3 of the Glybera Termination
Agreement shall be deleted in its entirety, such that the Additional Patient
Amount (as defined in the Glybera Termination Agreement) shall no longer apply
and

(b)



the phrase “and Additional Patient Amount” shall be deleted in its entirety from
subparagraph 5 of the fourth paragraph of Section 3 of the Glybera Termination
Agreement.

5.



Handover

5.1



 

(a)



The following provisions shall apply to the Termination, it being understood an
agreed that all information, documents, materials, records, including Product
Data and Product Information, to be provided or transferred by Chiesi hereunder
will be provided or transferred on a “as is” basis and without giving any
warranty, express or implied, on the status, merchantability, fitness for a
particular purpose and non-infringement thereof:

(i)



Exhibit 1 attached hereto contains a fair and reasonably accurate description of
the status of Development Program activities conducted by Chiesi before the
Termination Date and a list of documents generated thereunder (the “Documents
List”);

(ii)



Chiesi hereby assigns to uniQure the entire right, title and interest in and to,
any Product Data in Chiesi’s or its Affiliates’ or Third Party contractors’
possession or Control;





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 4

 

(iii)



within thirty (30) days after the Termination Date, Chiesi shall assign, on a
“as is” basis and without giving any warranty, express or implied, on the
status, validity and enforceability thereof, the agreement titled “ACCORDO
UNILATERALE DI CONFIDENZIALITÀ” entered into with Professor Carlo Ferrari on
January 7, 2015 to uniQure (the “Third Party Agreement”), a copy of which is
attached hereto as Exhibit 2; and 

(iv)



each Party acknowledges and agrees that, with effect from the Termination Date,
for the purposes of Article X of the Agreement:

(1)



all Know-How with respect to the Product or the Development Program (including
the Product Data, and other Know-How contained in the notes, records, minutes,
documents, reports, records, dossiers, correspondence or material (as
applicable) described in Sections 5.1(b), (c) or (d)), and the terms and
conditions of the Third Party Agreement) (together, the “Product Information”),
shall be deemed to be the Confidential Information of uniQure (and for the
avoidance of doubt, shall not be the Confidential Information of Chiesi), and
the terms and conditions of this letter agreement shall be the Confidential
Information of each Party; and

(2)



Sections 10.1 (a), (b) and (d) of the Agreement shall not apply with respect to
the Product Information generated by Chiesi or the terms and conditions of this
letter agreement;

(b)



within thirty (30) days after the Termination Date, Chiesi shall destroy and
certify in writing to uniQure that it has destroyed  all materials and records
in its possession or Control containing Confidential Information of uniQure
(including Product Information), except for a single copy of such Confidential
Information that may be retained confidentially for legal purposes only; it is
however understood and agreed that in the event Chiesi discovers, within one (1)
year after the Termination Date, any other materials and/or records containing
Confidential Information of uniQure (including Product Information), the
provisions of this sub-paragraph (b) shall seamlessly apply. 

(c)



within thirty (30) days after the Termination Date, Chiesi shall provide uniQure
full access (with rights to download all documents) to the Sharepoint or other
network drive containing all notes, records, minutes and documents with respect
to all JSC meetings, JDC meetings and JCC meetings, copies of Product Data not
previously provided to uniQure and copies of the documents referenced to in the
Documents List and shall maintain such access for a period of one (1) month
after such full access is granted to uniQure;

(d)



within thirty (30) days after the Termination Date, Chiesi shall transfer to
uniQure copies of any market research reports under Chiesi’s or its Affiliates’
or Third Party contractors’ possession or Control with respect to the Products,
and transfer to uniQure all copies of the notes, records, dossiers and other
documents prepared for or with respect to any meeting with the Regulatory
Authorities (including the EMA and any Health Technology Assessments) with
respect to the Product under Chiesi’s or its Affiliates’ possession or Control
to the extent not already provided to uniQure pursuant to paragraph (c) above;

(e)



from the Termination Date, as between uniQure and Chiesi, uniQure shall have the
sole right to prepare, obtain and maintain Regulatory Approvals, and to conduct
communications with the Regulatory Authorities, in respect to the development,
manufacture, commercialisation and other exploitation of the Product (such
activities, the “Regulatory Activities”).  Chiesi shall promptly provide (and in
any event, no later than five (5) Business Days of receipt) copies of



--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 5

 

any written or electronic correspondence relating to the development,
manufacture, commercialisation and other exploitation of the Product which
Chiesi or its Affiliates received from the Regulatory Authorities;

(f)



Chiesi shall ensure that those of Chiesi’s employees whose decisions or inputs
are reasonably necessary for the activities necessary to enable the Transfer are
available to uniQure, during one teleconference to be held within thirty (30)
days after the Termination Date, to respond to any of uniQure’s queries on any
matter relating to the Transfer, provided that uniQure has sent to Chiesi any
such written questions upon the Termination Date; and 

(g)



Chiesi shall within thirty (30) days after the Termination Date execute and
deliver, or procure any necessary third party shall  within thirty (30) days
after the Termination Date execute and deliver, any documents as may be
necessary to enable the Transfer.

6.



Release of the Parties

6.1



Release of the uniQure Released Parties. Effective as of the Termination Date,
Chiesi, on behalf of itself and each of its agents, principals, officers,
directors, employees, stockholders, partners, parents, subsidiaries, affiliates,
predecessors, successors, representatives, and assigns ("Chiesi Affiliates"),
fully, finally and forever releases relinquishes and discharges uniQure and any
acquirer or assignee of uniQure's assets and their respective past, present or
future officers, directors, shareholders, joint venturers, affiliates, members,
partners, partnerships, principals, parent companies, subsidiaries,
representatives, employees, servants, and agents, in their capacities as such
(collectively, the "uniOure Released Parties"), of and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys' fees and costs incurred) of any
nature whatsoever, in law or in equity, whether known or unknown, anticipated or
unanticipated, and whether accrued or hereafter to accrue that they now have,
may have, or could have from the beginning of time to the Termination Date that
in any way arises out of, are connected with, or that are in any way related to,
the Agreement, excluding only claims for breach of this letter agreement and the
provisions, rights and obligations of the parties that expressly survive the
Termination Date as set forth in this letter agreement.

6.2



Release of the Chiesi Released Parties. Effective as of the Termination Date,
uniQure, on behalf of itself and each of its agents, principals, officers,
directors, employees, stockholders, partners, parents, subsidiaries, affiliates,
predecessors, successors, representatives, and assigns ("uniQure Affiliates"),
fully, finally and forever releases relinquishes and discharges Chiesi and any
acquirer or assignee of Chiesi's assets and their respective past, present or
future officers, directors, shareholders, joint venturers, affiliates, members,
partners, partnerships, principals, parent companies, subsidiaries,
representatives, employees, servants, and agents, in their capacities as such
(collectively, the "Chiesi Released Parties"), of and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages or causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys' fees and costs incurred) of any
nature whatsoever, in law or in equity, whether known or unknown, anticipated or
unanticipated, and whether accrued or hereafter to accrue that they now have,
may have, or could have from the beginning of time to the Termination Date that
in any way arises out of, are connected with, or that are in any way related to,
the Agreement, excluding only claims for breach of this letter agreement and the
provisions, rights and obligations of the parties that expressly survive the
Termination Date as set forth in this letter agreement.





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 6

 

7.



Public Announcements

7.1



Subject to Sections ‎7.2 and ‎7.3 of this letter agreement, neither Party may
issue any announcement, press release or make any such other public statement,
in each case, with respect to or in connection with the Termination or this
letter agreement, without consent of the other Party.  The Parties shall consult
together on the timing, contents and manner of release of any such announcement,
press release or public statement.

7.2



The Parties agree to make an announcement with respect to the Termination, in
the form set out in the Appendix, within two (2) Business Days of the
Termination Date (the “Announcement”).  Thereafter, each Party may, without
consultation or consent from the other Party, make any public statement in
response to questions from the press, research analysts, investors or those
attending industry conferences, make internal announcements to employees and
make disclosures in documents filed by uniQure with the SEC, so long as such
statements, announcements and disclosures substantially reiterate the
Announcement or the information within it, and are not inconsistent with the
Announcement.  

7.3



Where an announcement, press release or public statement is required by
Applicable Laws, any Regulatory Authority or governmental authority (including
the SEC), or by any court or other authority of competent jurisdiction, the
Party required to make such announcement, press release or public statement
shall promptly notify the other Party, it shall consult with the other Party
about, and shall use its best reasonable efforts to provide the other Party time
to comment on, such release or announcement in advance of such issuance, and the
required Party will consider such comments in good faith.

8.



Interpretation

8.1



Capitalised terms not otherwise defined in this letter agreement shall have the
meaning set out in the Agreement.

8.2



Section 1.130 (a), (b), (c), (d), (e), (f), (g), (h) and (k) of the Agreement
shall be incorporated into this letter agreement by reference, with the
necessary changes made.

9.



Execution as a Deed

9.1



Chiesi and uniQure agree that this letter agreement shall be a deed.

10.



Other Provisions

10.1



Article XV of the Agreement shall be incorporated into this letter agreement by
reference.

This document is hereby executed by each of the Parties as a deed and is
delivered and takes effect on the date executed by Chiesi.

 





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 7

 

UNIQURE BIOPHARMA B.V.

Executed as a deed by uniQure Biopharma B.V., a company incorporated in the
Netherlands, by the following persons, each being a person who, in accordance
with the laws of the Netherlands, is acting under the authority of the company.

 

 

By: /s/ Matthew Kapusta

Name:Mr. Matthew Kapusta

Title:CEO

 

By: /s/ Christian Klemt

Name:Mr. Christian Klemt

Title: Global Controller

Date: 26/07/2017





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 8

 

Chiesi hereby acknowledges and agrees to any and all of the terms set out in
this letter agreement and hereby executes and delivers this agreement as deed. 

 

 

Chiesi Farmaceutici S.p.A.

Executed as a deed by Chiesi Farmaceutici S.p.A, a company incorporated in
Italy, by the following persons, each being a person who, in accordance with the
laws of Italy, is acting under the authority of the company.

 

 

By: /s/ Ugo Di Francesco

Name: Mr. Ugo Di Francesco

Title: CEO

 

 

By: /s/ Paolo Chiesi

Name: Mr. Paolo Chiesi

Title: Vice President

 

 





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 9

 

APPENDIX

Form of Press Release 

 

 

uniQure Reacquires Development and Commercialization Rights

for its Gene Therapy Candidate in Hemophilia B

 

~ Company now owns full global rights to late-stage program with clinical
proof-of-concept ~

 

 

Lexington, MA and Amsterdam, the Netherlands, July ___, 2017 — uniQure N.V.
(NASDAQ: QURE), a leading gene therapy company advancing transformative
therapies for patients with severe medical needs, today announced that it has
entered into an agreement with Chiesi Group to reacquire the rights to
co-develop and commercialize its hemophilia B gene therapy in Europe and other
select territories and to terminate their co-development and license
agreement.   

 

“We are very pleased to reach an agreement with Chiesi to acquire back European
and other territorial rights to our lead gene therapy program in hemophilia B,”
stated Matthew Kapusta, Chief Executive Officer of uniQure.  “By regaining
unencumbered, global rights to a late-stage program that has demonstrated
significant clinical benefit for patients with hemophilia B, we believe uniQure
is better positioned to accelerate the global clinical development plan,
maximize shareholder return on our pipeline and take advantage of new potential
opportunities related to the program. We are grateful for the substantial
investments that Chiesi has made in AMT-060, and we have been fortunate to have
them as a collaboration partner over the years.”

 

“We have recently made significant progress in preparing for a late-stage
clinical program in hemophilia B and will be providing several updates
throughout the second half of this year,” added Mr. Kapusta. 

 

“Chiesi’s decision was driven by recent changes in our strategic priorities,”
stated Ugo Di Francesco, Chief Executive Officer of Chiesi.  “We greatly
appreciate the advances uniQure has made in the development of AMT-060 over the
years and sincerely wish them the best as they advance this potentially exciting
gene therapy to patients.  We will continue to support the transition and expect
it will be relatively quick and seemless.”

 

In 2013, uniQure and Chiesi entered into an agreement for the co-development and
commercialization of a hemophilia B gene therapy in Europe and other select
territories, including an equal sharing of all development related costs.  Under
the terms of the agreement announced today, uniQure will be responsible for all
future development costs related to its hemophilia B program, including
approximately $3 million of expenses in 2017 that would have otherwise been
shared with Chiesi.  The Company does not expect the transaction will impact its
previous cash guidance, and continues to anticipate cash on hand will be
sufficient to fund operations into 2019.

 

As a result of the transaction, uniQure expects to recognize in the third
quarter of 2017 the remaining deferred revenue of approximately $14 million from
non-refundable payments received from Chiesi in 2013.  

 





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 10

 

About uniQure

 

uniQure is delivering on the promise of gene therapy – single treatments with
potentially curative results. We are leveraging our modular and validated
technology platform to rapidly advance a pipeline of proprietary and partnered
gene therapies to treat patients with hemophilia, Huntington’s disease and
cardiovascular diseases. www.uniQure.com

 

About Chiesi Group

Based in Parma, Italy, Chiesi Farmaceutici is an international research-focused
Healthcare Group, with over 80 years of experience in the pharmaceutical
industry, present in 26 countries. Chiesi researches, develops and markets
innovative drugs in the respiratory therapeutics, specialist medicine and rare
disease areas. Its R&D organization is headquartered in Parma (Italy), and
integrated with 6 other key R&D groups in France, the USA, the UK, Sweden and
Denmark to advance Chiesi's pre-clinical, clinical and registration programmes.
Chiesi employs nearly 5,000 people.

 

uniQure Forward-Looking Statements

 

This press release contains forward-looking statements. All statements other
than statements of historical fact are forward-looking statements, which are
often indicated by terms such as "anticipate," "believe," "could," "estimate,"
"expect," "goal," "intend," "look forward to", "may," "plan," "potential,"
"predict," "project," "should," "will," "would" and similar expressions.
Forward-looking statements are based on management's beliefs and assumptions and
on information available to management only as of the date of this press
release. These forward-looking statements include, but are not limited to,
statements regarding the future development of our hemophilia B program, the
transition of development efforts from Chiesi and the risk of cessation, delay
or lack of success of any of our ongoing or planned clinical studies and/or
development of our product candidates. Our actual results could differ
materially from those anticipated in these forward-looking statements for many
reasons, including, without limitation, risks associated with corporate
reorganizations and strategic shifts, collaboration arrangements, our and our
collaborators’ clinical development activities, regulatory oversight, product
commercialization and intellectual property claims, as well as the risks,
uncertainties and other factors described under the heading "Risk Factors" in
uniQure’s 2016 Annual Report on Form 10-K filed on March 15, 2017. Given these
risks, uncertainties and other factors, you should not place undue reliance on
these forward-looking statements, and we assume no obligation to update these
forward-looking statements, even if new information becomes available in the
future.

 





--------------------------------------------------------------------------------

 

Termination of Co-development and License Agreement

July 26, 2017

Page | 11

 

uniQure Contacts:

 

Maria E. CantorTom Malone

Direct: 339-970-7536Direct:  339-970-7558

Mobile:  617-680-9452Mobile:  339-223-8541

m.cantor@uniQure.com t.malone@uniQure.com

 

 

Eva M. Mulder

Direct: +31 20 240 6103

Mobile: +31 6 52 33 15 79

e.mulder@uniQure.com 

 

 

 

 



--------------------------------------------------------------------------------